Citation Nr: 1826758	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-37 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as due to chemical exposures and/or as secondary to the service-connected adjustment disorder with depression and anxiety (psychiatric disorder).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel
INTRODUCTION

The Veteran had a period of active duty service from March 1964 to March 1966. He served in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2018, the Veteran appeared and provided testimony at a travel board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a) (2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain an adequate VA examination that addresses all theories of recovery. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311(2007). Additionally, a medical opinion should address the appropriate theories of entitlement and must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Service connection may be granted for disability that is proximately due to, the result, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

In a June 2002 Statement in Support of Claim, the Veteran stated that be believed that as a result of his participation in psychochemical testing, he began to have problems with depression and bad sinus resulting in sleep apnea. In a November 2012 submission, the Veteran reported that his doctor had told him that his condition had worsened and that his bad case of sleep apnea was compounded by anxiety depression. The Veteran is service-connected for a psychiatric disorder due to the effects of psychochemical testing during active service.

A November 2012 Disability Benefits Questionnaire (DBQ) for Sleep Apnea was completed. A diagnosis of obstructive sleep apnea (OSA) was made. The examiner stated that the Veteran reported the onset of the condition began in 1966, and that he had difficulty staying awake, snored, and experienced poor sleep. A December 2012 medical opinion was provided. The examiner opined that a sleep condition was less likely as not related to active service. The examiner noted that the Veteran was diagnosed with OSA and had been exposed to psychochemical or psychopharmacological substances. The examiner noted that OSA was caused by mechanical obstruction, leading to physical blockage of airway during sleep, and that remote exposure to chemicals as described would not cause mechanical obstruction of the airway. However, the examiner did not address secondary service connection to include as due to service-connected psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran of what evidence is needed to support his claim for secondary service connection. 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed sleep disorder, claimed as due to chemical exposures and/or as the secondary to service-connected psychiatric disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description his service.

(a) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was caused by the Veteran's service-connected psychiatric disorder.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was aggravated by the Veteran's service-connected psychiatric disorder.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




